Dismissed and Memorandum Opinion filed November 26, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00827-CV

 CHRISTOPHER ARGUIJO AND MELISSA GONZALEZ & ALL OTHER
                 OCCUPANTS, Appellants
                                        V.

                  GREEN TREE SERVICING LLC, Appellee

      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. CI049394

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 3, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On October 15, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Brown.




                                        2